Citation Nr: 0529685	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for left eye hypertropia and if so whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

At his videoconference hearing before the undersigned 
Veterans Law Judge, the veteran submitted additional evidence 
along with a waiver of his right to have the evidence 
initially considered by the RO.


FINDINGS OF FACT

1.  By an unappealed rating decision in January 1958, the RO 
denied the veteran's claim for service connection for left 
eye hypertropia.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.

3.  The veteran was found to have no left eye disorder on the 
examination for entrance onto active duty.

4.  Hypertropia of the left eye was found during service.

5.  The hypertropia did not clearly and unmistakably exist 
prior to service and undergo no permanent increase in 
severity during or as a result of service.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for service connection for left eye hypertropia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Left eye hypertropia was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304.


Analysis

By rating action in January 1958, the RO denied the veteran's 
claim for service connection for a left eye condition on the 
basis that the veteran's left hypertropia was a pre-existing 
constitutional or developmental abnormality.  The veteran did 
not appeal that decision.

In July 2003, the veteran requested that his claim for 
service connection for a left eye condition be reopened.   

In March 2005, he provided sworn testimony at a 
videoconference hearing before the undersigned.  He stated 
that he had been in service for about a year before he 
noticed any problem with his left eye and that his left eye 
problems became so bad that he was no longer capable of 
performing his military duties and was determined to be 30 
percent disabled by the Air Force.  Also added to the record 
is the transcript of a Physical Evaluation Board proceeding 
at which a physician testified that the veteran's left 
hypertropia was aggravated by active service, possibly as a 
result of surgery during service.  This evidence is not 
cumulative or redundant of the evidence previously of record.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.

With respect to the merits of the reopened claim, the Board 
notes that the veteran was found to have no left eye disorder 
on the service entrance examination.  Ultimately, a Physical 
Evaluation Board determined that he had left eye hypertropia 
that was 30 percent disabling.  As noted above, a physician 
testified at a proceeding before the Physical Evaluation 
Board that the left eye disorder was aggravated by active 
duty, possibly as a result of surgery performed during active 
duty.  Although there is some evidence of record supporting 
the proposition that the left eye disorder existed prior to 
service and was not aggravated by service, clear and 
unmistakable evidence that the disorder was not aggravated by 
active service is lacking.  Accordingly, the presumption of 
soundness has not been rebutted and the veteran is entitled 
to service connection for this disability.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for left eye 
hypertropia is granted.

Entitlement to service connection for left eye hypertropia is 
granted.



	                        
____________________________________________
	Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


